OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Non-Final Office Action filed 04 January 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 26 March 2021 has been entered. Claim 1 has been amended. As such, claims 1-11 are pending; claims 9-11 have been previously withdrawn from consideration; and claims 1-8 are under consideration and have been examined on the merits.
Applicant’s amendments to the claims have overcome the following: the rejection of claims 1, 2, and 4-8 under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by Beckwith; the rejection of claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith as applied to claim 1 under 102(a); and the rejection of claims 1-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaschel, as evidenced by Lischefski. As such, the aforesaid prior art rejections have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith et al. (US 2009/0061061; “Beckwith”) (previously cited).
Regarding claims 1 and 8, Beckwith discloses a multilayer, blown, coextruded packaging film including active and passive oxygen barrier layers disposed between outer abuse and sealant layers [Abstract; Figure 1; 0008-0012, 0096, 0101], where said multilayer film can be laminated to itself via respective sealant layers to form a bag or pouch packaging [0012, 0035, 0065] (claim 8), as is commonly recognized by one of ordinary skill in the art. In reference to Figure 1, the multilayer film includes outer sealant layer 12, of which is a heat-sealable polymeric material capable of being laminated to itself [0012, 0035, 0064-0066] (intended to be disposed toward the interior volume of the packaging), and is, inter alia, homopolypropylene [0067], where said homopolypropylene constitutes 95 wt.% or greater of the outer sealant layer 12, and may constitute 100 wt.% of said layer [0084]. The outer sealant layer reads on the claimed second rigid component comprising greater than 95 wt.% of polypropylene homopolymer.
Furthermore, Beckwith discloses that outer abuse layer 14 can be a different polymeric material than (heat-sealable) outer sealant layer 12 and is typically a thermoplastic polymer, where outer abuse layer 14 functions as an outer protective surface of the packaging [0012, 0066]. Beckwith reasonably teaches one of ordinary skill in the art that the outer abuse layer can be formed from polyethylene terephthalate (“PET”) [0088, Representative Laminates 1 and 2]. As such, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have utilized PET 
Further in reference to Figure 1, disposed between outer abuse layer 14 and outer sealant layer 12 is oxygen barrier component 16, a three layer coextruded film which includes an active oxygen barrier layer 18 sandwiched between passive oxygen barrier layers 20 and 22 [Figure 1; 0026, 0101-0103, 0108; claim 21]. The oxygen barrier component 16 reads on the multilayer, blown, coextruded film, and specifically, passive oxygen barrier layers 20 and 22, respectively, read on the outer layer (a) and inner layer (c), respectively; and active oxygen barrier layer 18 reads on the barrier component (b). As such, all of the limitations of claim 1 are read on. 
Regarding claims 1, 2, and 4-8, Beckwith discloses the multilayer packaging film set forth above, of which is heat-sealed to itself via the outer sealant layer to form a bag or pouch packaging (claim 8). In an embodiment, Beckwith discloses a representative multilayer film structure (layer arrangement) disposed between the outer abuse layer and outer sealant layer, specifically Representative Film 7 [0087], of which has the layer configuration of Abuse / Tie / Active / Passive / Active / Passive / Tie / Sealant, where Active and Passive are in reference to active oxygen barrier layers and passive oxygen barrier layers, respectively [0037-0060]. As set forth above, the abuse layer (first rigid component) is formed from PET, and the sealant layer (second rigid component) is formed from 95 wt.% or greater of homopolypropylene. The Tie material disposed between the Abuse and Active layers reads on the outer layer (a), where said outer layer comprises tie material (claim 2). The Active layer sandwiched between the two Passive Layers reads on the barrier component (b), where Beckwith discloses that inter alia, polyamide [0010, 0037, 0040], of which reads on the barrier component (b) comprising an oxygen barrier layer comprising a chlorine-free oxygen barrier material (claim 4), as well as the barrier component further comprising an oxygen barrier layer comprising a polyamide (claim 5), where it is noted that Applicant’s specification as filed 11 August 2017 (hereinafter “Applicant’s specification”) discloses that polyamide is a chlorine-free oxygen barrier layer material [p. 30, 18-22; p. 31, 1-2].
Beckwith discloses that the Tie material is, inter alia, polyethylene homopolymer [0061]. As such, the Tie material sandwiched between the Sealant and Passive layers reads on inner layer (c) (claim 1), where said inner layer comprises high density polyethylene or low density polyethylene (claim 6). 
With respect to claim 7, Beckwith discloses that the film is co-extruded in a tubular shape, which, after stretching via blowing, is then folded by a pair of nip rolls, where one of ordinary skill in the art recognizes that the folding by the nip rolls collapses the tube so the sealant layer folds onto itself [0096, 0101], of which results in the 2n-1 palindromic structure claimed. Additionally or alternatively, as set forth above with respect to claim 1, Beckwith discloses that the (exposed) surface [Figure 1, surface 24] of the outer sealant layer 12 may be adhered to itself to form the bag or pouch packaging [0035, 0065], of which also results in the palindromic structure set forth in claim 7. 
Regarding claim 3, as set forth above, the layer arrangement of the aforesaid Film 7 is Abuse / Tie / Active / Passive / Active / Passive / Tie / Sealant, where the Abuse layer reads on the first rigid component; the Sealant layer reads on the second 
Beckwith teaches that the multilayer oxygen barrier component (i.e., the repeating active/passive layers) can include one or more intermediate layers, such as adhesive, additional barrier, and/or strengthening layers, which may be disposed between the multilayer oxygen barrier component and that of the sealant and/or abuse layers [0032]. Further, Beckwith teaches that in general, oxygen barrier layers which include polyamide absorb moisture from high humidity or water active environments, which leads to reduced barrier properties. Therefore, moisture barrier layers can be interposed between the oxygen barrier layer and the surface of the film that is exposed to high moisture to diminish the migration rate into the barrier layer [0036]. Further, as set forth above, Beckwith teaches that the sealant layer may define the inner (i.e., food side) surface of the multilayer packaging film.
Given the aforesaid teachings, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have included a moisture barrier layer between at least the Sealant layer and the Passive layer, such as between the Passive and Tie layers and/or between the Tie and Sealant layers, as taught by Beckwith, in order to provide the multilayer packaging film with both greater moisture resistance and thus oxygen barrier capabilities.
The multilayer packaging film of modified Beckwith would have exhibited the following layer arrangement, Abuse / Tie / Active / Passive / Active / Passive / Moisture / 

The Examiner notes that the following constitutes a co-pending rejection which utilizes a teaching from newly relied upon prior art to Yamada et al. 

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith et al. (US 2009/0061061; “Beckwith”) (previously cited) in view of Yamada et al. (US 4,082,854) (newly relied upon; previously cited in the “Relevant Prior Art” of the Non-Final Office Action).
Regarding claims 1 and 8, Beckwith discloses a multilayer, blown, coextruded packaging film including active and passive oxygen barrier layers disposed between outer abuse and sealant layers [Abstract; Figure 1; 0008-0012, 0096, 0101], where said multilayer film can be laminated to itself via respective sealant layers to form a bag or pouch packaging [0012, 0035, 0065] (claim 8), as is commonly recognized by one of ordinary skill in the art. In reference to Figure 1, the multilayer film includes outer sealant layer 12, of which is a heat-sealable polymeric material capable of being laminated to itself [0012, 0035, 0064-0066] (intended to be disposed toward the interior volume of the packaging), and is, inter alia, homopolypropylene [0067], where said 
Furthermore, Beckwith discloses that outer abuse layer 14 can be a different polymeric material than (heat-sealable) outer sealant layer 12 and is typically a thermoplastic polymer, where outer abuse layer 14 functions as an outer protective surface of the packaging [0012, 0066]. Beckwith reasonably teaches one of ordinary skill in the art that the outer abuse layer can be formed from polyethylene terephthalate (“PET”) [0088, Representative Laminates 1 and 2]. 
Further in reference to Figure 1, disposed between outer abuse layer 14 and outer sealant layer 12 is oxygen barrier component 16, a three layer coextruded film which includes an active oxygen barrier layer 18 sandwiched between passive oxygen barrier layers 20 and 22 [Figure 1; 0026, 0101-0103, 0108; claim 21]. The oxygen barrier component 16 reads on the multilayer, blown, coextruded film, and specifically, passive oxygen barrier layers 20 and 22, respectively, read on the outer layer (a) and inner layer (c), respectively; and active oxygen barrier layer 18 reads on the barrier component (b). Beckwith discloses that active oxygen barrier layer 18 can be formed from either of a polyamide or an ethylene vinyl alcohol copolymer (EVOH) [0040].
Beckwith does not explicitly recite that PET is suitable for forming the outer abuse layer 14 [0066].
Yamada discloses a multilayer packaging material in the form of a film, bag, or other container, suitable for use in food packaging, which exhibits excellent gas inter alia, polyethylene terephthalate [col 7, 34-52]. Additionally, Yamada teaches that in the case of forming a bag from a heat-sealable multilayer film, it is preferably that the inner surface layer is formed from a heat-sealable thermoplastic polyolefin, and the outer surface layer is formed from a thermoplastic polymer with a higher melting point than the polyolefin, such as polyesters, i.e., PET [col 8, 5-17]. As such, Yamada reasonably teaches that PET is suitable for use as the outermost layer in gas permeation-resistant multilayer films and bags which are suitable for use as food packaging (see MPEP 2144.07), and additionally teaches that PET provides moisture resistance to the gas-barrier polymer, thereby preventing the deterioration of the gas-barrier performance.
Beckwith and Yamada are both directed toward multilayer, gas-barrier laminates/films which are formed via heat-sealing into bags or pouches suitable for use as food containers.
Given that Beckwith reasonably teaches that the outer abuse layer 14 can be formed from PET, and in view of the aforesaid teachings of Yamada, it would have been 
The multilayer packaging film of modified Beckwith would have comprised all of the features set forth above, where outer abuse layer 14 would have been formed from PET, of which reads on the claimed first rigid component comprising aromatic polyester, aliphatic polyester, or blends thereof. As such, all of the limitations of claim 1 are read on. 
Regarding claims 1, 2, and 4-8, Beckwith discloses the multilayer packaging film set forth above, of which is heat-sealed to itself via the outer sealant layer to form a bag or pouch packaging (claim 8). In an embodiment, Beckwith discloses a representative multilayer film structure (layer arrangement) disposed between the outer abuse layer and outer sealant layer, specifically Representative Film 7 [0087], of which has the layer configuration of Abuse / Tie / Active / Passive / Active / Passive / Tie / Sealant, where Active and Passive are in reference to active oxygen barrier layers and passive oxygen barrier layers, respectively [0037-0060]. As set forth above, the abuse layer (first rigid component) is formed from PET, and the sealant layer (second rigid component) is formed from 95 wt.% or greater of homopolypropylene. The Tie material disposed between the Abuse and Active layers reads on the outer layer (a), where said inter alia, polyamide [0010, 0037, 0040], of which reads on the barrier component (b) comprising an oxygen barrier layer comprising a chlorine-free oxygen barrier material (claim 4), as well as the barrier component further comprising an oxygen barrier layer comprising a polyamide (claim 5), where it is noted that Applicant’s specification as filed 11 August 2017 (hereinafter “Applicant’s specification”) discloses that polyamide is a chlorine-free oxygen barrier layer material [p. 30, 18-22; p. 31, 1-2].
Beckwith discloses that the Tie material is, inter alia, polyethylene homopolymer [0061]. As such, the Tie material sandwiched between the Sealant and Passive layers reads on inner layer (c) (claim 1), where said inner layer comprises high density polyethylene or low density polyethylene (claim 6). 
With respect to claim 7, Beckwith discloses that the film is co-extruded in a tubular shape, which, after stretching via blowing, is then folded by a pair of nip rolls, where one of ordinary skill in the art recognizes that the folding by the nip rolls collapses the tube so the sealant layer folds onto itself [0096, 0101], of which results in the 2n-1 palindromic structure claimed. Additionally or alternatively
Regarding claim 3, as set forth above, the layer arrangement of the aforesaid Film 7 is Abuse / Tie / Active / Passive / Active / Passive / Tie / Sealant, where the Abuse layer reads on the first rigid component; the Sealant layer reads on the second rigid component; the Tie layer sandwiched between the Abuse and Active layers reads on the outer layer (a); Tie layer sandwiched between the Sealant and Passive layers reads on the inner layer (c); and the Active layer sandwiched between the two Passive Layers reads on the barrier component (b).
Beckwith teaches that the multilayer oxygen barrier component (i.e., the repeating active/passive layers) can include one or more intermediate layers, such as adhesive, additional barrier, and/or strengthening layers, which may be disposed between the multilayer oxygen barrier component and that of the sealant and/or abuse layers [0032]. Further, Beckwith teaches that in general, oxygen barrier layers which include polyamide absorb moisture from high humidity or water active environments, which leads to reduced barrier properties. Therefore, moisture barrier layers can be interposed between the oxygen barrier layer and the surface of the film that is exposed to high moisture to diminish the migration rate into the barrier layer [0036]. Further, as set forth above, Beckwith teaches that the sealant layer may define the inner (i.e., food side) surface of the multilayer packaging film.
Given the aforesaid teachings, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have included a moisture barrier layer between at least the Sealant layer and the Passive layer, such as between the Passive and Tie layers and/or between the Tie and Sealant layers, as taught by Beckwith, in 
The multilayer packaging film of modified Beckwith would have exhibited the following layer arrangement, Abuse / Tie / Active / Passive / Active / Passive / Moisture / Tie / Sealant. In sequence from left to right, the Active oxygen barrier reads on the first barrier component layer (a); the Passive oxygen barrier reads on the first intermediate layer (b); the Active oxygen barrier reads on the oxygen barrier layer (c), the Passive oxygen barrier reads on the second intermediate layer (d), and the Moisture barrier layer reads on the moisture barrier layer (e). The aforesaid layer configuration read left to right reads on the layer arrangement recited in claim 3.

Response to Arguments
Applicant’s arguments, see Remarks filed 26 March 2021, page 5, with respect to the rejection of claims 1, 2, and 4-8 under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by Beckwith, as well as the rejection of claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckwith as applied to claim 1 under 102(a), have been fully considered and are found persuasive. The aforesaid rejections were based on the grounds which utilized a teaching in Beckwith which is no longer required by the claims. As such, the aforesaid rejections have been withdrawn. However, it is noted that new grounds of rejection are set forth herein under pre-AIA  35 U.S.C. 103(a) based on an alternative interpretation of the disclosure/teachings of Beckwith, additionally and/or alternatively in view of the teachings of newly relied upon prior art to Yamada. 
Applicant’s arguments, see Remarks page 6, with respect to the rejection of claims 1-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaschel, as evidenced by Lischefski, have been fully considered and are found persuasive. As such, the aforesaid rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/MCR/Examiner, Art Unit 1782       

/LEE E SANDERSON/Primary Examiner, Art Unit 1782